Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8.23.22 has been entered.
 	Claims  2, 4-29, 31-35, 40-43, 46-47, 50-65, 67-80, 82-95 are cancelled. Claim 97-98 are new. Claims 1 and 3 amended. Claims 1, 3, 30, 36-39, 44-45, 48-49, 66, 81,  and 96-98 are pending and are under examination.

Claim Rejections Withdrawn
The rejection of claim(s)  2 and 16-18 under 35 U.S.C. 102(a)(1) as being anticipated by Sontheimer et al. US 2003/0021810 1/30/2003 as evidenced by DeBin et al Am. J. Physiol. 264 (Cell Physiol. 33): C361-C369, 1993 and as evidenced by Ellis et al. Mol Cancer Ther., 5(5):1-9 (2006) cited previously and as evidenced by McGonigle et al. Cell Commun Signal 17, 67 (2019) pages 1-14 is withdrawn in view of the cancellation of the claims.

The rejection of claims 1 and 28 under 35 U.S.C. 103 as being unpatentable over Sontheimer et al. US 2003/0021810 1/30/2003 as evidenced by DeBin et al Am. J. Physiol. 264 (Cell Physiol. 33): C361-C369, 1993 and as evidenced by Ellis et al. Mol Cancer Ther., 5(5):1-9 (2006) cited previously and as evidenced by McGonigle et al. Cell Commun Signal 17, 67 (2019) pages 1-14 in view of Ellis et al. Mol Cancer Ther., 5(5):1-9 (2006) cited in IDS is withdrawn in view of the cancellation of claim 28.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The rejection of claim(s) 1 and 3 under 35 U.S.C. 102(a)(1) as being anticipated by Sontheimer et al. US 2003/0021810 1/30/2003 as evidenced by DeBin et al Am. J. Physiol. 264 (Cell Physiol. 33): C361-C369, 1993 and as evidenced by Ellis et al. Mol Cancer Ther., 5(5):1-9 (2006) cited previously and as evidenced by McGonigle et al. Cell Commun Signal 17, 67 (2019) pages 1-14 is maintained.
Sontheimer et al disclose a method of treating a tumor that expresses Neuropilin 1 comprising the steps of: 
administering to a subject having a tumor  determined to express Neuropilin 1 a chlorotoxin agent (Sontheimer et al disclose the subject has a glioma, breast cancer, pancreatic cancer, which are all cancers expressing Neuropilin 1, as evidenced by Ellis et al at table 1 page 1103. See abstract and paragraphs 36, 230, 231, 247 and 250-251);
wherein the chlorotoxin agent is a recombinant Chlorotoxin polypeptide expressed in E. coli. See page 10 claims 1-6 and paragraphs 53-61.
Sontheimer et al disclose that chlorotoxin (Cltx) is a small peptide  (36 amino acid (paragraph 43) isolated from scorpion venom (see paragraph 20). Sontheimer et al disclose recombinant chlorotoxin with N-terminal His-tag expressed in E. coli. See paragraphs 53-61.
As evidenced by DeBin et al, Chlorotoxin polypeptide has a C terminal Arginine residue and has not more than one lysine in the sequence as a site for conjugation and has an amino acid sequence that is 100% identical to a stretch of contiguous amino acids of the same length in SEQ ID NO: 1.
See DeBin et al at figure 5.

    PNG
    media_image1.png
    98
    1092
    media_image1.png
    Greyscale

As evidenced by McGongile et al, when chlorotoxin is generated recombinantly in E. coli it is the carboxylated form of the peptide that is expressed. See page 12 of 14 column 1  first full paragraph and under methods in the reagent section disclosing recombinant Cltx expressed in E. coli has a carboxylated C-terminal arginine residue.
Thus, the recombinant Chlorotoxin polypeptide of Sontheimer et al expressed in E. coli inherently has a C-terminal arginine residue that is carboxylated.
As evidenced by the instant specification chlorotoxin inherently binds Neuropilin.
Thus, the active method of step of administering to the subject having a tumor determined to express Neuropilin 1 the chlorotoxin polypeptide having an amino acid sequence at least 85% identical to SEQ ID NO: 1 is anticipated.
With respect to “wherein the chlorotoxin polypeptide is characterized as binding Neuropilin 1”: The characteristic of chlorotoxin polypeptide as binding Neuropilin 1 is inherent to the chlorotoxin polypeptide. “Wherein the chlorotoxin polypeptide is characterized as binding Neuropilin 1” is not interpreted to be an active method step. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejection of claims 1, 30, 36-39, 44-45, 48-49, 66, 81 and 96  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sontheimer et al. US 2003/0021810 1/30/2003 as evidenced by DeBin et al Am. J. Physiol. 264 (Cell Physiol. 33): C361-C369, 1993 and as evidenced by Ellis et al. Mol Cancer Ther., 5(5):1-9 (2006) cited previously and as evidenced by McGonigle et al. Cell Commun Signal 17, 67 (2019) pages 1-14 in view of Postema et al. WO 2013/003507 cited in IDS is maintained.
Sontheimer et al disclose a method of treating a tumor that expresses Neuropilin 1 comprising the steps of: 
administering to a subject having a tumor  determined to express Neuropilin 1 a chlorotoxin agent (Sontheimer et al disclose the subject has a glioma, breast cancer, pancreatic cancer, which are all cancers expressing Neuropilin 1, as evidenced by Ellis et al at table 1 page 1103. See abstract and paragraphs 36, 230, 231, 247 and 250-251);
wherein the chlorotoxin agent is a recombinant Chlorotoxin polypeptide expressed in E. coli. See page 10 claims 1-6 and paragraphs 53-61.
Sontheimer et al disclose that chlorotoxin (Cltx) is a small peptide  (36 amino acid (paragraph 43) isolated from scorpion venom (see paragraph 20). Sontheimer et al disclose recombinant chlorotoxin with N-terminal His-tag expressed in E. coli. See paragraphs 53-61.
As evidenced by DeBin et al, Chlorotoxin polypeptide has a C terminal Arginine residue and has not more than one lysine in the sequence as a site for conjugation and has an amino acid sequence that is 100% identical to a stretch of contiguous amino acids of the same length in SEQ ID NO: 1.
See DeBin et al at figure 5.

    PNG
    media_image1.png
    98
    1092
    media_image1.png
    Greyscale

As evidenced by McGongile et al, when chlorotoxin is generated recombinantly in E. coli it is the carboxylated form of the peptide that is expressed. See page 12 of 14 column 1  first full paragraph and under methods in the reagent section disclosing recombinant Cltx expressed in E. coli has a carboxylated C-terminal arginine residue.
Thus, the recombinant Chlorotoxin polypeptide of Sontheimer et al expressed in E. coli has a C-terminal arginine residue that is carboxylated.
As evidenced by the instant specification chlorotoxin inherently binds Neuropilin.
Thus, the active method of step of administering to the subject having a tumor determined to express Neuropilin 1 the chlorotoxin polypeptide having an amino acid sequence at least 85% identical to SEQ ID NO: 1.
With respect to “wherein the chlorotoxin polypeptide is characterized as binding Neuropilin 1”: The characteristic of chlorotoxin polypeptide as binding Neuropilin 1 is inherent to the chlorotoxin polypeptide. “Wherein the chlorotoxin polypeptide is characterized as binding Neuropilin 1” is not interpreted to be an active method step. 

Claims 30, 36-39, 44-45, 48-49, 66, 81 and 96 depend directly or indirectly from claim 1 and Sontheimer et al does not disclose that the chlorotoxin agent is associated with a payload, wherein the payload is or comprises a therapeutic moiety, wherein the therapeutic moiety is or comprises an anti-cancer agent or wherein the payload is or comprises a targeting moiety, wherein the targeting moiety comprises an antibody or antibody fragment or wherein the payload comprises an imaging moiety or a detectable moiety.
Postema discloses a method comprising a step of: administering to a subject having a tumor that expresses Neuropilin 1 a chlorotoxin agent e.g. administering to a subject, compositions comprising chlorotoxin polypeptide conjugates, wherein the subject has a glioma, breast cancer, pancreatic cancer, prostate cancer which are all cancers expressing Neuropilin 1, as evidenced by Ellis et al at table 1 page 1103. See abstract and paragraphs 36, 230, 231, 247 and 250-251. Postema et al disclose the chlorotoxin polypeptide is recombinant (see paragraph 23).
Claim 30, 36-38: Postema et al disclose that the chlorotoxin agent is associated with a payload such as a therapeutic moiety or anti-cancer agents including but not limited to fluorouracil. See paragraphs 101-122.
Claim 39: Postema et al disclose that the anti-cancer agent is one that is associated with drug resistance such as methotrexate (see instant application at paragraph 183). See Postema et al at paragraph 104.
Claim 44-45: Postema et al disclose that chlorotoxin polypeptide is associated with an antibody or antibody fragment. See paragraph 102
Claim 48-49 and 66: Postema et al disclose that chlorotoxin polypeptide is associated with an imaging moiety or a detectable moiety such as but not limited to a radioactive isotope or eosin. (See paragraph 126 and 130).
Claim 81: Postema et al disclose that the method comprises the use of the chlorotoxin agent associated with a detectable or imaging moiety to treat and diagnose the cancer. See paragraph 126, 130 and 247-250.
Postema et al disclose that the recombinant chlorotoxin polypeptide can be conjugated with the multiple moieties set forth above  and offers a broad range of utility or application such as targeting, utility associated with therapeutic effects (e.g. cytotoxin and/or cytostatic effects, anti-proliferative effects), utility associates with detection or labeling. See paragraph 56-57.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to have modified the method of Sontheimer et al so as to associate the recombinant chlorotoxin polypeptide with a payload such as a therapeutic moiety or anti-cancer agent and/or a targeting moiety such as an antibody  or antibody fragment thereof and/or imaging or detectable moiety  as taught by Postema et al, thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to do so is that  recombinant chlorotoxin polypeptide can be conjugated with any of the multiple moieties(s) set forth above  and offers a broad range of utility or application such as targeting, utility associated with therapeutic effects (e.g. cytotoxin and/or cytostatic effects, anti-proliferative effects), utility associates with detection or labeling. Conjugation to chemotherapeutic moiety or anti-cancer agents such as  fluorouracil or  methotrexate results in the method of Sontheimer et al results in further comprising administering a chemotherapeutic agent (claim 96).
With respect to claim 81, Postema et al disclose that  recombinant chlorotoxin associated with a detectable or imaging moiety can be used to  treat and diagnose cancer, thus modifying the method of Sontheimer to associate the recombinant polypeptide with a detectable and imaging moiety and administered to treat and diagnose cancer would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the instant invention.

Response to Applicant’s Arguments
Applicant states that the advisory action alleges that a person of skill in the art would arrive at the claimed invention by detecting the tumor progression or prognosis by determining Neuropilin 1 expression of those being or going to be treated with the chlorotoxin agent. Applicant argues that this approach appears to ignore the remarkable and unexpected synergy that results from combining the specific selection of chlorotoxin agent including a carboxylated C-terminal arginine residue to treat a tumor determined to express Neuropilin 1 and that the mere fact that individual elements (e.g., using a chlorotoxin agent to treat cancer, chlorotoxin agents comprising a carboxylated C-terminal arginine, and/or tumors that express Neuropilin 1 may have been known in the art, is not sufficient as a matter of law to establish a prima facie case of obviousness).
Applicants state that the cited teachings provide no reason for a person of skill in the art to specifically consider NRP1 expression of a tumor when administering a chlorotoxin agent and the cited teachings provide no reason  to utilize a chlorotoxin polypeptide that comprises a carboxylated C-terminal arginine residue and that there are no teaching provided to utilize a method of treating a tumor utilizing a chlorotoxin polypeptide as characterized as binding NRP1.
Applicant state that the present specification alone details the unexpected discovery that particular use of a chlorotoxin agent with a carboxylated C-terminal arginine to target NRP-1 expressing tumors provides surprising advantages in the treatment of cancer and the unexpected synergy of specifically treating tumor determined to express NRP1 using a chlorotoxin polypeptide having a carboxylated C-terminal arginine residue is exclusively taught by the present application and not taught or suggested by any of the cited references alone or in combination.
In response to Applicant’s argument, the limitation of determining expression of Neuropilin 1 in a tumor sample from  a subject has been deleted from claim 1. Therefore, Applicants argument that there is no cited teaching that a chlorotoxin agent should be used to specifically treat cancers of any particular progression or prognosis is not found persuasive.
Amended claim 1 is anticipated by Sontheimer et al. Sontheimer et al disclose a method of treating a tumor that expresses Neuropilin 1 comprising the step of: 
administering to a subject having a tumor  determined to express Neuropilin 1 a chlorotoxin agent (Sontheimer et al disclose the subject has a glioma, breast cancer, pancreatic cancer, which are all cancers expressing Neuropilin 1, as evidenced by Ellis et al at table 1 page 1103. See abstract and paragraphs 36, 230, 231, 247 and 250-251);
wherein the chlorotoxin agent is a recombinant Chlorotoxin polypeptide expressed in E. coli. See page 10 claims 1-6 and paragraphs 53-61.
Sontheimer et al disclose that chlorotoxin (Cltx) is a small peptide  (36 amino acid (paragraph 43) isolated from scorpion venom (see paragraph 20). Sontheimer et al disclose recombinant chlorotoxin with N-terminal His-tag expressed in E. coli. See paragraphs 53-61.
As evidenced by DeBin et al, Chlorotoxin polypeptide has a C terminal Arginine residue and has not more than one lysine in the sequence as a site for conjugation and has an amino acid sequence that is 100% identical to a stretch of contiguous amino acids of the same length in SEQ ID NO: 1.
See DeBin et al at figure 5.

    PNG
    media_image1.png
    98
    1092
    media_image1.png
    Greyscale

As evidenced by McGongile et al, when chlorotoxin is generated recombinantly in E. coli it is the carboxylated form of the peptide that is expressed. See page 12 of 14 column 1  first full paragraph and under methods in the reagent section disclosing recombinant Cltx expressed in E. coli has a carboxylated C-terminal arginine residue.
Thus, the recombinant Chlorotoxin polypeptide of Sontheimer et al expressed in E. coli inherently has a C-terminal arginine residue that is carboxylated.
As evidenced by the instant specification chlorotoxin inherently binds Neuropilin.
Thus, the active method of step of claim 1 drawn to administering to the subject having a tumor determined to express Neuropilin 1 the chlorotoxin polypeptide having an amino acid sequence at least 85% identical to SEQ ID NO: 1 is anticipated.
With respect to “a tumor determined to express Neuropilin 1”, this is not interpreted as an active method step e.g. such as determining expression of neuropilin in sample  using the appropriate assay. This phrase “determined to express” is interpreted as an observation or a mental step and not an active method step of actually using an assay to determine the expression of Neuropilin 1 in a tumor.
With respect to “wherein the chlorotoxin polypeptide is characterized as binding Neuropilin 1”: The characteristic of chlorotoxin polypeptide as binding Neuropilin 1 is inherent to the chlorotoxin polypeptide. “Wherein the chlorotoxin polypeptide is characterized as binding Neuropilin 1” is interpreted as the chlorotoxin polypeptide has the characteristics of binding to Neuropilin 1. This wherein clause is not interpreted to be an active method step of using an assay to determine that the chlorotoxin polypeptide binds to Neuropilin 1 e.g. as set forth in new claim 97.
With respect to new claim 98, Applicant’s argument that determining if a tumor expresses NRP1 as a step in a method that includes administering a chlorotoxin agent, are based  in part of the present unexpected finding that chlorotoxin is substrate for NRP1 has been reconsidered and is found persuasive. See Applicant’s response filed 5/25/22 on page 8 last paragraph.
For these reasons, the rejection is maintained.

Allowable Subject Matter
Claim 97 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 98 is allowable.


Status of the Claims
Claims 1, 3, 30, 36-39, 44-45, 48-49, 66, 81,  and 96 are rejected. Claim 98 is allowable. Claim 97 is objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645